Citation Nr: 1637753	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a skin disorder involving the feet and groin.   

2.  Entitlement to service connection for skin disorder, to include of the feet and groin.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a low back disorder.    

5.  Entitlement to service connection for a left eye disorder.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARINGS ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, to include service in the Republic of Vietnam from June 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2014, the Veteran and an unidentified witness testified before a Decision Review Officer (DRO) at the RO and, in August 2014, he and his fiancée testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  Transcripts of both hearings are of record.  At such time, the Veteran submitted additional lay evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  Additionally, the record was held open for 60 days for the receipt of any additional evidence, which has not been received.  However, the Board observes that, subsequent to the issuance of the March 2014 statement of the case and the August 2014 Board hearing, VA treatment records dating from October 2014 to November 2015 were associated with the record.  While the AOJ has not considered such evidence in connection with the Veteran's claims on appeal, the Board finds that there is no prejudice to proceeding with the adjudication of his new and material claim in that, as the Board reopens such matter, it is entirely favorable to him.  Furthermore, as his reopened and remaining claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran's application to reopen his previously denied claim of entitlement to service connection for a skin rash of the foot and groin is addressed in the decision below.  The reopened and remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final decision issued in September 2008, the RO denied the Veteran's claim of entitlement to service connection for a skin rash of the foot and groin.

2.  Evidence added to the record since the final September 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin rash of the foot and groin.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision denying service connection for a skin rash of the foot and groin is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a skin rash of the foot and groin.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a skin rash of the foot and groin is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  In this regard, if the claimant files a timely notice of disagreement with the decision and the AOJ issues a Statement of the Case, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  VA is required to determine whether subsequently submitted materials constitute new and material evidence relating to an earlier claim, regardless of how VA characterizes that later submission of evidence.  Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  If VA does not make the necessary determination, the underlying claim remains pending.  Id.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the instant case, the Veteran's original claim for service connection for a skin rash of the foot and groin was denied in a September 2008 rating decision.  At such time, the AOJ considered the Veteran's service treatment records and noted that such were negative for any complaints of, treatment for, or a clinical diagnosis of a chronic skin condition of the feet.  The RO further observed that no post-service VA treatment records were available.  As such, the RO denied the claim on the basis that the medical evidence of record failed to show that this disability had been clinically diagnosed with a plausible link to active duty military service.

In September 2008, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for a skin rash of the foot and groin was received until February 2010, when VA received his application to reopen the claim.  Furthermore, no evidence was received within one year of the issuance of such decision and, while additional service department records consisting of the Veteran's service personnel records were received in May 2010 and February 2011, such do no relate to a claimed in-service event, injury, or disease.  Therefore, 38 C.F.R. § 3.156(b) and (c) are inapplicable and the September 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2015)].  

Since the September 2008 rating decision, additional evidence consisting of VA and private medical records, and lay statements from the Veteran, to include those offered at the January 2014 DRO hearing and the August 2014 Board hearing, has been associated with the record.  In this regard, such evidence includes VA primary care records through March 2015, and private medical records associated with the claims file in June 2010, which show treatment for recurrent rashes.  The evidence also includes the Veteran's August 2014 testimony that he complained of and was treated for skin rash while in Vietnam, and that he is still being affected by the rash.  Board Hearing Transcript, pp. 11-12.  

This evidence is new since it was not of record at the time of the September 2008 denial and, assuming its credibility, it is material as it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim in that it indicates that the Veteran has had a recurrent rash of the groin since his Vietnam service.  New and material evidence having been presented, the claim for service connection for a skin rash of the foot and groin is reopened.  

Having reopened the issue of service connection for a skin rash of the foot and groin, the Board has jurisdiction to review this matter, de novo, based on the whole record.  For the reasons set out in the Remand portion of this decision the Board finds that additional development is needed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a skin rash of the foot and groin is reopened; the appeal is granted to this extent only.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that, subsequent to the March 2014 statement of the case and the August 2014 Board hearing, additional VA treatment records dated from February 2014 to November 2015, which includes records relevant to the Veteran's skin rash and PTSD claims, were associated with the record.  As such, a remand is necessary in order to allow the AOJ to consider such evidence in the first instance.   

The Board also finds that a remand is necessary in order to obtain outstanding medical records.  In this regard, the Board notes that the Veteran testified at his August 2014 Board hearing that a VA physician at the Tampa, Florida, VA facility had told him that his left eye was torn in the back.  He also testified that he was treated for PTSD by Drs. Claudion and Yason, private physicians, and for his low back complaints (which he indicated had been diagnosed as arthritis and/or bursitis) by Dr. Genecopoulis, also a private physician.  Therefore, a remand is necessary in order to obtain all outstanding VA treatment records from the aforementioned VA facility dating from February 2011 to Sept 2014, and from March 2015 to the present, excluding those previously obtained, to include any documentation regarding a tear in the back of the left eye.  Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Sullivan v. McDonald, 815 F.3d 786, 791 (2016).  A request should also be made for private medical records from Drs. Claudion and Genecopoulis.  Furthermore, while on remand, the Veteran should be provided an opportunity to identify any other outstanding private treatment records referable to his skin rash, mental health, low back, and eye claims, which may include treatment records from Dr. Cummings, who is his general physician, and, thereafter, all such records should be obtained.  

The Board further finds that a remand is necessary in order to afford the Veteran examinations regarding his claims for service connection.  In this regard, the Veteran was previously afforded a VA eye examination in October 2012, and VA PTSD examinations in November 2010 and March 2014.  

On VA eye examination in October 2012, the diagnosis was bilateral cataracts and glaucoma, which the examiner stated was at least as likely as not due to diabetes, but then noted that the Veteran did not have diabetes.  The examiner also averred that service treatment records and private medical records were not reviewed.  In accordance with Caffrey a new VA examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

Additionally, while the November 2010 PTSD examination revealed no Axis I diagnosis, on VA PTSD examination in March 2014, the examiner stated that the Veteran did not meet the full criteria for a diagnosis of PTSD, and returned a diagnosis of "adjustment disorder with mixed anxiety and depressed mood", which he asserted "amounts to the emotional toll of his recent health crisis, which is resolving following [a left total knee replacement] in 12/2013."  However, after the March 2014 VA examination, the Veteran underwent a psychiatric evaluation on March 19, 2014, which was done by Dr. Chaudhry, a private neuropsychiatrist, who returned an Axis I diagnosis of prolonged PTSD and major depressive affective disorder, recurrent episode.  That evidence was not reviewed by the March 2014 VA PTSD examiner.  The record also now contains the report of a March 2015 VA Psychology Consult, which relates a diagnosis of subclinical PTSD and depression.  According to the March 2015 VA psychologist, the Veteran's PTSD symptoms are "subclinical at this time based on frequency, number, severity, and impairment."  Then, as it appears that the Veteran's psychiatric disability picture may have changed, he should be afforded a new VA examination.   

As for the claim for service connection for skin rash, the Veteran reports that he currently has recurrent rashes on his back, scalp, and groin and feet that may be related to his service in Vietnam.  Active duty service records, which include Vietnam and stateside Dermatology Clinic records, show treatment for non-veneral recurrent groin warts, and there is post-service VA and private medical evidence of recurrent rash.  See, e.g. VA treatment records dated in March 2015, and private medical records dating from January 2004 to January 2010.  As there is an indication of a skin disorder during service, and post-service lay and medical evidence of recurrent outbreaks, the Veteran should be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, and with regard to the claim for service connection for a low back disorder, there is no record of a back disorder in the Veteran's service or VA treatment records; however, during his August 2014 Board hearing the Veteran testified that he has been treated by Dr. Genecopoulis, a private physician, for his back complaints.  See Board Hearing Transcript, pp. 9-10.  He testified that he believed that he strained his back while lifting heavy boxes and other supplies in performance of his warehouse/supply job in Vietnam.  See Transcript, pp. 7-8.  He also reports that he loaded and unloaded Vietnam battlefield casualties onto medivac helicopters.  See, e.g. March 2014 VA PTSD examination report, and March 2015 VA Psychology Consult report.  As stated before, remand for the Veteran's medical records from Dr. Genecopoulis is needed and, thereafter, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his claimed low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding treatment records relevant to his rash, psychiatric, low back, and eye complaints.  After obtaining any necessary authorization from the Veteran, all outstanding records, including all outstanding VA treatment records dating from February 2011 to Sept 2014, and from March 2015 to the present (excluding those previously obtained), and the Veteran's private treatment records from Drs. Claudion, Yason, Genecopoulis, and Cummings should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for appropriate VA examinations regarding his claims for service connection for skin rash, a psychiatric disorder, a low back disorder, and an eye disorder.  The record, to include a copy of this remand, must be reviewed by each examiner.  The examiner must also discuss the Veteran's medical history and current symptoms with the Veteran.  All indicated tests should be performed, and all findings reported in detail.  The examiner is then specifically requested to respond as follows:

a) With regard to the Veteran's skin rash, the examiner should identify all those present at the time of the examination and/or since February 2010.  

For each currently diagnosed skin disorder, offer an opinion as to whether it is at least as likely as not (50/50 probability, or greater) that the disorder began during service or is related to any incident of service, including the Veteran's presumed exposure to herbicides while in Vietnam.

In formulating the requested opinion, the examiner should note that the Veteran was treated, during active duty, by a dermatologist for skin outbreaks while in Vietnam and stateside.

b) With regard to the Veteran's acquired psychiatric disorder, the examiner should identify all those present at the time of the examination and since February 2010 that met the DSM-IV (not the DSM-5) criteria.

For each diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50/50 probability, or greater) that such is related to his service in Vietnam, to include his fear of hostile military or terrorist activity.  

In formulating the requested opinion, the examiner must discuss all of Veteran's VA and private mental health records, including the evaluation done by the neuropsychiatrist in March 2014, and the assessment by the VA psychologist in March 2015.   

c) With regard to the Veteran's low back disorder, the examiner should identify all those present at the time of the examination and/or since February 2010.

For each currently diagnosed low back disorder, offer an opinion as to whether it is at least as likely as not (50/50 probability, or greater) that the disorder began during service or is related to any incident of service, including the Veteran's duties that required loading and unloading of warehouse cargo and human casualties while in Vietnam.

If arthritis is diagnosed, opine as to whether it is at least as likely as not (50/50 probability, or greater) that the disorder began during service or in the year after service.

d) With regard to the Veteran's left eye disorder, the examiner should identify all those present at the time of the examination and/or since February 2010.

For each currently diagnosed left eye disorder, offer an opinion as to whether it is at least as likely as not (50/50 probability, or greater) that the disorder began during service or is related to any incident of service.

A rationale for all opinions must be provided.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the March 2014 statement of the case, which includes VA treatment records dated from February 2014 to November 2015.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


